09/14/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                             FILED
                                                                                       Case Number: PR 06-0422
                                                                               SEP 14 2021
                                       PR 06-0422                           Bowen Greenw000
                                                                          Clerk of Supreme Court
                                                                             State of Montana


 IN RE CHELSEA ROWLAND,
                                                                   ORDER
       Petitioner.



       Chelsea Rowland has petitioned the Court for permission to sit for the 2022
Montana Bar Exam for the fifth time. Rule III.J, Rules of Admission to the Bar of Montana,
requires that an applicant who has been unsuccessful in three attempts to take the Bar Exam
must obtain permission from the Court to retake the exam.
       The petition indicates that Rowland has a plan to commit substantial time to
preparation for the exam in July. Good cause appearing from the petition,
       IT IS HEREBY ORDERED that the petition of Chelsea Rowland for leave to submit
a late application to sit for the Montana Bar Examination in July 2022 is GRANTED.
       The Clerk is directed to mail a copy hereof to Chelsea Rowland and to the Bar
Admissions Administr tor of the State Bar of Montana.
       DATED this ici     aay of September, 2021.




                                                          Chief
                                                             0 Jus) ' e

                                                 ;    ed.--       e. Ge_.,,,



                                                     k      16-, 14---    t•'•..„


                                                                ,J
                                             1
    Justices




2